 

exhibit 10.1

 

FOURTH SUPPLEMENT
TO THE
MASTER CREDIT AGREEMENT

(Construction and Term Loan Facility)

THIS FOURTH SUPPLEMENT TO THE MASTER AGREEMENT (“Fourth Supplement”) is made and
entered into as of March 13, 2018, by and between ABE SOUTH DAKOTA, LLC, a
Delaware limited liability company (“Borrower”), and AGCOUNTRY FARM CREDIT
SERVICES, PCA, a federal land production association organized under the Farm
Credit Act of 1971, as amended (“Lender”) in its capacity as Lender
hereunder.  This Fourth Supplement supplements the Master Credit
Agreement  between Lender and Borrower dated December 29, 2015 (as the same may
be amended, restated, supplemented or otherwise modified (other than by
Supplements entered into pursuant to Section 1.02 thereof) from time to time,
the “Master Agreement”).

RECITALS:

A.Borrower has requested and Lender has approved a $5 million multiple advance
credit facility for the purpose of financing a portion of Project Costs (as
defined below) related to completion of certain upgrades and enhancements to
Borrower’s ethanol production plant located in Aberdeen, South Dakota (such
credit facility hereafter referred to as the “Construction and Term Loan
Facility”).

B.Upon satisfaction of certain conditions, Advances made under the Construction
and Term Loan Facility will be converted to a term loan and repaid in accordance
with the terms of this Fourth Supplement and the other Loan Documents.

C.Concurrently herewith, Borrower and Lender are entering into that certain
Second Amendment to Master Credit Agreement (“Master Agreement Amendment”) to
accommodate the additional capital expenditures associated with the expenses
identified in Recital A above.

D.Lender is willing to accommodate Borrower’s requests, subject to the terms and
conditions hereof.

AGREEMENT:

1.Definitions.  Capitalized terms used and not otherwise defined in this Fourth
Supplement have the meanings attributed to them below or in the Master
Agreement.  Definitions in this Fourth Supplement control over inconsistent
definitions in the Master Agreement, but only to the extent the defined terms
apply to Loans under this Fourth Supplement.  Definitions set forth in the
Master Agreement control for all other purposes.  As used in this Fourth
Supplement, the following terms have the following meanings:

“Closing Date” means March [  ], 2018, for purposes of this Fourth Supplement.

 

DMNORTH #6395605 v2

DMNORTH #6395605 v5

--------------------------------------------------------------------------------

“Construction and Term Loan” means the sum of all Advances made pursuant to this
Fourth Supplement.

“Construction and Term Loan Commitment Amount” means $5,000,000.

“Construction and Term Loan Documents” means this Fourth Supplement, the
Construction and Term Loan Note, the Mortgage Amendment, additional Collateral
Assignments required to be provided under Section 3(g) hereof, and all other
draw requests, agreements, documents, certificates, and instruments related to
the Construction and Term Loan Facility.

“Construction and Term Loan Maturity Date” means the earlier of (a) July 1,
2024, and (b) the date on which the Obligations have been declared or have
automatically become due and payable, whether by acceleration or otherwise.

“Construction and Term Loan Note” means the Construction and Term Loan Note made
by Borrower payable to the order of Lender, dated the date hereof, in the
initial aggregate principal amounts of $5,000,000 in substantially the form of
Exhibit A attached hereto.

“Construction Costs” means Borrower’s cost of designing and engineering the
improvements contemplated in connection with the Project, completing
preconstruction development, preparing the site, constructing the buildings,
purchasing and installing equipment related to the Project, and other
construction or real estate-related costs listed on the sources and uses of
funds statement presented to and approved by Lender as amended, restated,
supplemented or otherwise modified and approved by Lender from time to time.

“Construction Plans” means the final working plans for completion of the
Project, as well as any and all drawings, specifications, details, manuals and
other documents materially related to the Project.

“Draw Request” has the meaning set forth in Section 5(a) of this Fourth
Supplement.

“Funding Period” means the period from the date of this Fourth Supplement to the
earliest of (a) the Required Completion Date, (b) the date the Construction and
Term Loan Commitment Amount is fully drawn, and (c) the date all Obligations
outstanding under the Agreement have been declared or have automatically become
due and payable (whether by acceleration or otherwise).

 

“Interest Election” has the meaning set forth in Section 9 of this Fourth
Supplement.

“Interest Period” has the meaning set forth in Section 9 of this Fourth
Supplement.

“LIBOR” means the one month London interbank rate reported on the tenth day of
the month by the Wall Street Journal from time to time in its daily listing of
money rates, defined therein as “the average of interbank offered rates for
dollar deposits in the London market based on quotations at five major
banks.”  If a one month LIBOR rate is not reported on the tenth day of such
month, the one month LIBOR rate reported on the first Business Day preceding the
tenth day of such month will be used.  If this index is no longer available,
Lender will designate a new index pursuant to the Master Agreement.

2

 

DMNORTH #6395605 v5

--------------------------------------------------------------------------------

“Loan Conversion Date” means the earlier of (i) the date Lender acknowledges
that Project Completion of the Project has occurred, and (ii) the Required
Completion Date.

“Margin” initially means three and one-half percentage points (3.50%) (350 basis
points) and will be effective until such time as the aggregate principal balance
of all Loans and unfunded Commitment amounts under the Credit Agreement is (a)
$20,000,000 or less, at which time the Margin will be reduced to three and
one-quarter percentage points (3.25%) (325 basis points), or (b) $15,000,000 or
less, at which time the Margin will be further reduced to three percentage
points (3.00%) (300 basis points).  Each reduction in the Margin will become
effective upon Borrower’s delivery to Agent of annual audited financial
statements along with a written certification that the aggregate principal
balance of the Loans and unfunded Commitments required for such reduction has
been achieved.

“Mortgage Amendment” means the Amendment to Future Advance Mortgage and Security
Agreement and Fixture Financing Statement and Assignment of Leases and Rents –
Mortgage – Collateral Real Estate Mortgage between Borrower and Lender, dated as
of the date hereof.

“Owner Sworn Statement” means a sworn statement from the owner itemizing the
costs for all owner supplied equipment and an estimate of the cost of all
services to be provided to be provided by owner.

“Project” means the construction of grain storage facilities at Borrower’s
facility in Aberdeen, South Dakota, as described in the Construction Plans, to
be constructed on the Real Estate.

“Project Completion” means the occurrence of all of the following events with
respect to the Project: (a) all improvements related to the Project are
completed in accordance with the Construction Plans and are paid for in full,
free of all mechanic’s, labor, materialmen’s and other similar Lien claims; (b)
said completion has been certified by the Borrower, and no material punch-list
items remain to be completed; (c) all applicable requirements of any
Governmental Authority and all private restrictions and covenants have been
complied with or satisfied and that unconditional certificates of occupancy (if
required by a Governmental Authority) for all of such improvements have been
issued; (d) Borrower has obtained all permits, licenses, and other
authorizations required by a Governmental Authority for construction of the
Project and operation of Borrower’s business, and entered into all agreements
necessary or appropriate to operate the plant contemplated by the Project at
maximum capacity; (e) all insurance required pursuant to the Loan Documents is
in full force and effect; and (f) Borrower has assigned all Material Contracts
to Lender.

“Project Costs” means without duplication, the Construction Costs plus the other
costs listed on the sources and uses of funds statement presented to and
approved by Lender, as such statement may be amended, restated, supplemented or
otherwise modified from time to time.

“Repayment Period” means the period beginning on the Loan Conversion Date and
continuing through the Construction and Term Loan Maturity Date.

3

 

DMNORTH #6395605 v5

--------------------------------------------------------------------------------

“Required Completion Date” means the earlier of (a) the date 18 months from the
date hereof, and (b) October 1, 2019.

“Sworn Construction Cost Statements” means the itemized and certified statement
of actual and estimated costs of the Project broken out into individual
subcontracts, signed and sworn to by Borrower, as the same may be provided at
Closing in the form of a Sworn Construction Statement and an Owner Sworn
Statement, dated of even date herewith, as may be revised in accordance with
Section 5(c) of this Fourth Supplement.

“Sworn Construction Statement” means a sworn construction statement from the
general contractor or Borrower itemizing all Project Costs covered by the scope
of work described in the Construction Plans.

“Variable Rate” has the meaning set forth in Section 9 of this Fourth
Supplement.

2.Effect of Fourth Supplement.  This Fourth Supplement, along with the Master
Agreement and the other Construction and Term Loan Documents, sets forth the
terms of the Construction and Term Loan Facility and the Construction and Term
Loan.

3.Conditions Precedent.  Lender will have no obligation to make an Advance under
this Fourth Supplement until each of the following conditions precedent is
satisfied or waived by Lender or Agent in accordance with Section 8.02 of the
Master Agreement:

 

(a)

Lender has received Borrower’s payment of an upfront fee in the amount of
$25,000;

 

(b)

Lender has received all fees and other amounts due and payable on or prior to
the date hereof, including all fees and amounts for reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by Borrower
pursuant to any Loan Document or any other agreement with Lender;

 

(c)

Lender has received Borrower’s counterpart of this Fourth Supplement and the
Construction and Term Loan Note duly executed and delivered by Borrower;

 

(d)

Lender has received Borrower’s counterparts of the Master Agreement Amendment,
duly executed and delivered by Borrower, as well as all other duly executed and
delivered instruments, agreements, and documents as Lender may require;

 

(e)

Lender has received a certificate, dated as of the date hereof and signed by an
appropriate Responsible Officer, attaching and certifying copies of the bylaws
or similar documents, and appropriate resolutions authorizing or ratifying, as
applicable, the execution, delivery and performance of the Construction and Term
Loan Documents and certifying the name, title and the signature of each officer
executing the Construction and Term Loan Documents;

4

 

DMNORTH #6395605 v5

--------------------------------------------------------------------------------

 

(f)

Lender has received a favorable written opinion of counsel to Borrower,
addressed to Lender, addressing the matters set forth on Exhibit D attached
hereto;

 

(g)

Lender has received Collateral Assignments of all Material Contracts not
previously delivered, together with copies of such Material Contracts, certified
by a Responsible Officer as being in full force and effect, and not subject to a
default by any party thereto;

 

(h)

the Mortgage Amendment been recorded in the office of the Brown County, South
Dakota, South Dakota Register of Deeds and in the Beadle County, South Dakota
Register of Deeds;

 

(i)

the representations and warranties set forth in the Master Agreement are true
and correct in all material respects as of the date hereof;

 

(j)

all conditions precedent in the Master Agreement and each other Loan Document
have been satisfied;

 

(k)

no Default or Event of Default has occurred and is continuing;

 

(l)

Lender has received in form, substance, and detail satisfactory to Lender in all
respects (1) a copy of each building permit, license and other agreement that
Borrower is required by law to obtain in connection with the Project, and (2) a
soil report related to the Real Estate where the Project will be built,
certified by a registered engineer acceptable to Lender, including structural
design recommendations in form and substance satisfactory to Lender;

 

(m)

Lender has received a title insurance policy from the Title Company assuring
that the Mortgage, as amended by the Mortgage Amendment, creates a valid and
enforceable encumbrance on the Real Estate, free and clear of all defects and
encumbrances except Permitted Encumbrances, along with such endorsements as
Lender may require, all in form and substance satisfactory to, Lender;

 

(n)

Lender has received in form and substance acceptable to Lender certificates of
insurance, describing the types and amounts of insurance (property and
liability) carried by Borrower, in each case insuring Lender as a first
mortgagee under a standard mortgagee clause, and naming Lender as lender loss
payee or additional insured, as the case may be, and which include a stipulation
that coverages will not be cancelled or diminished without at least 30 days’
prior written notice to Lender, together with a lender’s loss payable
endorsement;

 

(o)

Lender has received in form and substance acceptable to Lender three copies of a
survey and maps or plats of the Real Estate certified to the Lender and the
Title Company in a manner reasonably satisfactory to each

5

 

DMNORTH #6395605 v5

--------------------------------------------------------------------------------

 

of Lender and the Title Company, dated a date reasonably satisfactory to each of
Lender and the Title Company by an independent professional licensed land
surveyor, which maps or plats and the surveys on which they are based are
sufficient to delete any standard printed survey exception contained in the
applicable title insurance policy;

4.Basic Terms.During the Funding Period, Borrower may borrow and prepay, but may
not re-borrow, in accordance with the terms and conditions of the Agreement and
the other Loan Documents, Construction and Term Loans from time to time in
amounts up to the Construction and Term Loan Commitment Amount.  The aggregate
principal amount outstanding under the Construction and Term Loan Facility may
not exceed the Construction and Term Loan Commitment Amount at any
time.  Borrower may not borrow during the continuance of a Default or Event of
Default.

5.Procedure for Advances, Loan Requirements.

 

(a)

Draw Request.  During the Funding Period, Borrower may from time to time request
an Advance by providing Lender written notice substantially in the form of
Exhibit B attached hereto (a “Draw Request”).  The amount requested in any Draw
Request must be at least $100,000.  Each Draw Request will be irrevocable and
must be received by Lender no later than 11:00 a.m. (Fargo, North Dakota time)
five Business Days prior to the requested funding date (which must be a Business
Day).  Each Draw Request will constitute a certification, representation and
warranty that the conditions precedent for an Advance under the Master Agreement
have been satisfied and that no Material Contract has been entered into other
than those which are subject to a Collateral Assignment in favor of Lender or
which Lender has agreed in writing that no Collateral Assignment will be
required.  Each Advance will be disbursed pursuant to the terms and conditions
of the Master Agreement.  The proceeds of all Advances under this Fourth
Supplement will be used solely for funding Project Costs.

 

(b)

Other Advances.  Notwithstanding anything herein to the contrary, Lender may
(without obligation), at any time and from time to time, make an Advance without
first receiving a Draw Request and apply the proceeds of such Advance to pay any
interest, fees or other amount owing to Lender, release charges under prior
mortgages and security interests, or legal fees or other costs payable by
Borrower in connection with the Loan Documents or the Project.

 

(c)

Cost Information.  All disbursements will be based on the detailed breakdown of
Project Costs set forth on the Sworn Construction Cost Statements.  If Borrower
becomes aware of any change in Project Costs that would increase the total cost
of the Project by more than $250,000 (in the aggregate along with previous such
cost increases) above the amount shown on the Sworn Construction Cost
Statements, Borrower will immediately notify Lender in writing and promptly
submit to Lender for

6

 

DMNORTH #6395605 v5

--------------------------------------------------------------------------------

 

its approval revised Sworn Construction Cost Statements.  In such an event, no
additional Advance will be made until Lender approves the revised Sworn
Construction Cost Statements.

 

(d)

Loan in Balance, Deposit of Funds by Borrower.  Whenever Borrower determines
that the sum of the un-disbursed portion of the Construction and Term Loan
Commitment Amount will not be sufficient to fully complete the Project in
accordance with the Construction Plans, whether such deficiency is the result of
changes in the Construction Plans or otherwise, Borrower will deposit in an
escrow fund to be established with Lender an amount equal to the amount of the
deficiency as determined by Lender.  Borrower will deposit such funds within
three days following such determination.  No further Advances will be disbursed
until those funds are deposited by Borrower in the escrow fund.

 

(e)

Additional Security.  Borrower irrevocably assigns to Lender and grants to
Lender a security interest in, as additional security for the performance of the
Obligations, its interest in all funds deposited by Borrower with Lender, all
reserves, including deferred payments, deposits, refunds, cost savings, and
payments of any kind relating to the construction of the Project and, to the
extent assignable, all governmental permits obtained for the lawful construction
of the Project.

 

(f)

Suspension of Construction.  If Lender determines that any work or materials do
not conform to the Construction Plans or applicable law, or otherwise departs
from any of the requirements of this Fourth Supplement or any other Loan
Document, Lender may require the work to be stopped and withhold disbursement of
Advances until the matter is corrected.  In such event, Borrower will promptly
correct the work to Lender’s satisfaction.  No such action by Lender will affect
Borrower’s obligation to complete the Project on or before the Required
Completion Date.

 

(g)

Borrower will cause the Project to be completed no later than the Required
Completion Date.

6.Conditions to Each Advance.  The obligation of Lender to make any Advance is
subject to the satisfaction of the following conditions:

 

(a)

Lender has received a timely Draw Request;

 

(b)

at the time of and immediately after giving effect to such Advance, no Default
or Event of Default exists;

 

(c)

all representations and warranties of Borrower set forth in the Loan Documents
are true and correct in all material respects on and as of the date of such
Advance before and after giving effect thereto, except for such representations
and warranties that relate solely to an earlier period;

7

 

DMNORTH #6395605 v5

--------------------------------------------------------------------------------

 

(d)

since the date of the most recent financial statements, projections and
financial information of Borrower delivered to Lender in accordance with
Section 4.01 of the Master Agreement, there has been no change which has had or
could reasonably be expected to result in a Material Adverse Effect; and

7.Conditions Precedent to Investment of Any Funds.  The following conditions
will be satisfied prior to any funds invested in Construction Costs:

 

(a)

Lender has received:

 

(1)

a copy of the site plan,

 

(2)

a schedule listing all subcontracts relating to the Project, and such other
contracts, subcontracts and schedules as Lender may request,

 

(3)

a work progress schedule showing estimated completion time for each phase of the
Project construction, and

 

(4)

the Sworn Construction Cost Statements, duly executed by each party thereto,
including a reconciliation of actual costs incurred to-date against budgeted
amounts.

8.Deliveries Prior to Loan Conversion.  As soon as possible, but in any event
prior to the Loan Conversion Date, Borrower will provide the following to
Lender:

 

(a)

a certificate by an appropriate Responsible Officer, certifying as to occurrence
of each item listed in the definition of Project Completion, along with such
supporting evidence as Lender may require;

 

(b)

copies of all Material Contracts not previously delivered to Lender, along with
fully executed Collateral Assignments of such Material Contracts;

 

(c)

copies of all necessary permits, licenses, other agreements, and other permits
described in Section 3(l) hereof;

 

(d)

to the extent specifically requested by Lender, copies of all warranties from
suppliers covering materials, equipment and appliances included within the
Project;

 

(e)

three copies of an “as-built” survey of the Real Estate which conforms with
Lender’s and Title Company’s requirements; and

 

(f)

such other documents, instruments, and certificates as Lender may request.

9.Interest Rate.

8

 

DMNORTH #6395605 v5

--------------------------------------------------------------------------------

 

(a)

Prior to the Loan Conversion Date, interest on the Construction and Term Loan
shall accrue at a variable interest rate equal to LIBOR plus the Margin (the
“Variable Rate”).  During the Repayment Period, Borrower may elect (an “Interest
Election”), from time to time, any one or more of the Variable Rate or a fixed
or adjustable interest rate available from Lender at the time of the
election.  The elected rate must be applied to amounts of not less than
$1,000,000 owing on the Construction and Term Loan, as set forth below, and
interest on such amounts shall accrue at such rate selected by Borrower during
the related interest period (an “Interest Period”).  Interest shall accrue at
the Variable Rate for any portion of the Repayment Period for which no Interest
Election is in effect.  The rates available to Borrower for election will be
based on Lender’s cost of funds plus the Margin in effect from time to time.

 

(b)

To make an Interest Election, Borrower will give Lender prior written notice (or
telephonic notice promptly confirmed in writing) of its Interest Election, in
the form of Exhibit C attached hereto, no later than five (5) Business Days
prior to the desired effective date (which shall be a Business Day) of such
election.  Borrower may make such Interest Elections at any time and from time
to time, without penalty, except as otherwise provided in the Loan Documents;
provided, that Borrower may not elect an interest rate in which the related
Interest Period for such interest rate would extend beyond the Construction and
Term Loan Maturity Date.  Borrower acknowledges that the terms of the Agreement
may require Borrower to pay a prepayment premium.  Lender will determine the
rate of interest in effect from time to time pursuant to this Section 9(b) and
will notify Borrower of the same, in writing, upon any request by
Borrower.  Lender’s determination of the rate of interest hereunder shall be
deemed conclusive, absent manifest error.

10.Loan Payments.  All payments will be applied pro rata among the Notes as
follows:

 

(a)

During Construction.  During the Funding Period, Borrower will pay in arrears,
not later than the first day of each quarter, accrued and unpaid interest at the
Variable Rate based on the daily balance of the Construction and Term Loan
outstanding during the related quarterly period.

 

(b)

During Repayment Period.  During the Repayment Period, Borrower will pay in
arrears on the first day of each quarter (beginning three months from the Loan
Conversion Date, through and including the Construction and Term Loan Maturity
Date) payments of principal in the amount of $250,000.  All remaining principal,
accrued and unpaid interest, and other Obligations related to the Construction
and Term Loan are due and payable on the Construction and Term Loan Maturity
Date.

11.Prepayment Fees.  In addition to the prepayment provisions set forth in the
Master Agreement, in the event the Construction and Term Loan made hereunder is
paid, in whole or in

9

 

DMNORTH #6395605 v5

--------------------------------------------------------------------------------

part, at any time prior to the Construction and Term Loan Maturity Date, whether
voluntarily or involuntarily (including any prepayment effected by Lender’s
exercise of any right to accelerate) other than as in connection with a
refinance through Lender or an Affiliate of Lender, or if Borrower changes its
Interest Election under Section 9 of this Fourth Supplement with respect to the
Construction and Term Loan prior to the end of the related Interest Period,
Borrower shall pay to Lender a prepayment fee equal to the sum of:

 

(a)

An amount, if any, which would result in Lender being made whole (on a present
value basis) for the actual or imputed funding losses incurred by Lender as a
result of such early repayment.  Such fees will be calculated in accordance with
methodology established by Lender (a copy of which will be made available to
Borrower upon request).

 

(b)

An additional amount as follows:

 

(1)

2.0% of the outstanding balance of the Loans during the first year of the
Repayment Period;

 

(2)

1.0% of the outstanding balance of the Loans during the second year of the
Repayment Period; and

 

(3)

0.0% thereafter.

This prepayment fee is due and payable immediately upon receipt of any such
prepayment.  The Construction and Term Loan Commitment Amount will be
permanently reduced by the amount of any prepayments made hereunder.  Borrower
agrees that this prepayment fee is paid as a fee for the right to prepay and not
liquidated damages or a penalty.

12.Reliance.  Borrower will not rely on reports relating to the Project
generated for the benefit of Lender for any purpose whatsoever.  Borrower is
responsible for making its own inspections of the Project during the course of
construction and will satisfy itself that the work performed and the materials
furnished conform with its contracts.  By making Advances after inspection of
the Project, Lender will not be deemed to have waived any Default or Event of
Default, or the right to require the correction of construction defects or to
have acknowledged that the construction (as to quality or value of work
performed or material furnished) conforms with the Construction Plans.

13.Inspections.  Borrower is responsible for making inspections during the
course of construction and will determine to its own satisfaction that the work
done or materials supplied by the contractors to whom payment is to be made out
of each Draw Request has been properly done or supplied in accordance with the
applicable contracts with such contractors.  If any work done or materials
supplied by a contractor are not satisfactory to Borrower, Borrower will
immediately notify Lender in writing of such fact.  It is expressly understood
and agreed that Lender or its authorized representative may conduct such
inspections of the Real Estate and improvements thereon as it may deem
appropriate for the protection of Lender’s interest.  Any inspections made by
Lender or its representative will be made, and all certificates issued by
Lender’s representative will be issued, solely for the benefit and protection of
Lender, and Borrower will not rely thereon.

10

 

DMNORTH #6395605 v5

--------------------------------------------------------------------------------

14.Construction.  Borrower will not become a party to any contract for the
performance of any work related to the Project or for the supplying of any
labor, materials or services for the construction of improvements that would
have the effect of increasing the costs of the Project more than $250,000 (in
the aggregate with previous such cost increases) above those set forth in the
Sworn Construction Cost Statements, except in such amounts and upon such terms
and with such parties as are approved in writing by Lender.  No approval by
Lender of any contract or change order will make Lender responsible for the
adequacy, form or content of such contract or change order.  Borrower will
expeditiously complete and fully pay for the development and construction of the
Project in a good and workmanlike manner and in accordance with the contracts,
subcontracts and Construction Plans submitted to Lender and in compliance with
all applicable requirements of all Governmental Authorities, and any covenants,
conditions, restrictions and reservations applicable thereto, so that Project
Completion occurs on or before the Required Completion Date.  Borrower assumes
full responsibility for the compliance of the Construction Plans and the Project
with all requirements of all Governmental Authorities and with sound building
and engineering practices, and notwithstanding any approvals by Lender, Lender
has no obligation or responsibility whatsoever for the Construction Plans or any
other matter incident to the Project or construction related to the
Project.  Borrower will correct or cause to be corrected (a) any defect in
improvements related to the Project, (b) any departure from the Construction
Plans or any requirements of any Governmental Authorities, and (c) any
encroachment by any part of any structure located on the Real Estate on any
building line, easement, property line or restricted area.  Borrower will cause
all roads necessary for the efficient operation of the plant contemplated by the
Project to be completed and dedicated (if dedication thereof is required by any
Governmental Authority), the bearing capacity of the soil on the Real Estate to
be made sufficient to support all improvements thereon, and sufficient local
utilities to be made available to the Project and installed at costs (if any)
set out in the Sworn Construction Cost Statements, on or before the Required
Completion Date.  No work may be performed pursuant to any change order or
pending change order to the Construction Plans prior to delivery thereof to
Lender.

15.Additional Remedies Upon Event of Default During Construction.  Upon the
occurrence of an Event of Default prior to the date Project Completion occurs,
and at any time thereafter during the continuance of such event, Lender may, in
addition to all other available remedies, enter upon Borrower’s property and
proceed either in its own name or in the name of Borrower (which authority is
coupled with an interest and is irrevocable by Borrower) to complete the Project
or cause the Project to be completed, at the cost and expense of Borrower.  If
Lender elects to complete or cause the Project to be completed, it may do so
according to the Construction Plans or according to such changes, alterations or
modifications in and to the Construction Plans as Lender deems
appropriate.  Lender may enforce or cancel all contracts of Borrower relating to
construction and enter into other contracts which Lender deems advisable in its
sole judgment.  Borrower will forthwith turn over and duly assign to Lender, as
Lender may from time to time require, contracts relating to construction and
installation of improvements related to the Project, the Construction Plans,
blueprints, shop drawings, bonds, building permits, bills and statements of
accounts pertaining to the Project, whether paid or not, and any other
instruments or records in the possession of Borrower pertaining to the
Project.  Borrower will pay to Lender, on demand, any amount or amounts expended
by Lender in so completing construction of the Project, together with any costs,
charges, or expenses incident thereto or resulting therefrom.  In the event that
a proceeding is instituted against Borrower for recovery and reimbursement of
any amount expended by Lender in connection with the completion of construction
of the Project, a statement of such

11

 

DMNORTH #6395605 v5

--------------------------------------------------------------------------------

expenditures, verified by the affidavit of an officer of Lender, will be prima
facie evidence of the amounts so expended and of the propriety of and necessity
for such expenditures, and the burden of proving to the contrary will be upon
Borrower.  Lender may apply the undisbursed amount of the Construction and Term
Loan Commitment Amount to bring about the completion of construction of the
Project and to pay the costs thereof; and if such funds are insufficient, in
Lender’s sole judgment, to complete construction of the Project, Borrower agrees
to promptly deliver and pay to Lender amounts as Lender may from time to time
demand for the purpose of completing construction of the Project or of paying
any liability, charge or expense which may have been incurred or assumed by
Lender under or in performance of this Fourth Supplement or any other Loan
Document.  It is expressly understood and agreed that in no event will Lender be
obligated or liable in any way to complete the Project or to pay for any Project
Costs.

16.Representation as to Real Estate.  The exterior lines of the improvements
related to the Project are, and at all times will be, within the boundary lines
of the Real Estate, and Borrower has examined, is familiar with, and is in
compliance with all applicable covenants, conditions, restrictions and
reservations and with all applicable requirements of all Governmental
Authorities, including without limitation, building codes and zoning,
environmental, hazardous substance, energy and pollution control laws,
ordinances and regulations affecting the Project.

17.Counterparts.  This document may be executed in any number of separate
counterparts (including by telecopy or other electronic mail, or any other
electronic means), and all of said counterparts taken together will be deemed to
constitute one and the same instrument.

 

 

SIGNATURE PAGE FOLLOWS

 

12

 

DMNORTH #6395605 v5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Fourth Supplement to be duly
executed by their respective authorized officers as of the day and year first
written above.

BORROWER:

ABE SOUTH DAKOTA, LLC

By: /s/ Richard R. Peterson

Name:  Richard R. Peterson

Title:    President and Chief Executive Officer

LENDER:

AGCOUNTRY FARM CREDIT SERVICES, PCA

By: /s/ Jessica Bernstien

Name: Jessica Bernstien

Its:    Vice President – Agribusiness and

Capital Markets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE TO FOURTH SUPPLEMENT TO
MASTER CREDIT AGREEMENT

 

 

DMNORTH #6395605 v2

DMNORTH #6395605 v5

--------------------------------------------------------------------------------

 

EXHIBIT A
Construction and Term Loan NOTE

$5,000,000Fargo, North Dakota

March 13, 2018

FOR VALUE RECEIVED, the undersigned, ABE SOUTH DAKOTA, LLC, a Delaware limited
liability company (“Borrower”), hereby promises to pay to the order of AgCountry
Farm Credit Services, PCA (together with any subsequent holder hereof, “Lender”)
or its successors and assigns, at Post Office Box 6020, 1900 44th Street South,
Fargo, North Dakota 58108, (a) on the Construction and Term Loan Maturity Date
(as defined in the Master Credit Agreement among Borrower and Lender, dated
December 29, 2015, and the Fourth Supplement to the Master Credit Agreement
(Construction and Term Loan Facility) between Borrower and Lender dated the same
date (as the same may be amended, restated, supplemented or otherwise modified
from time to time), collectively known as the “Credit Agreement”), the principal
sum of Five Million and No/100 Dollars ($5,000,000.00) or so much of the unpaid
principal amount of the Construction and Term Loan (as defined in the Credit
Agreement) as has advanced by Lender to Borrower pursuant to the Credit
Agreement, and (b) on each date specified in the Credit Agreement prior to the
Construction and Term Loan Maturity Date, the principal amount of the
Construction and Term Loan payable to Lender on such date as specified therein,
in lawful money of the United States of America in immediately available funds,
and to pay interest on the unpaid principal amount thereof from time to time
outstanding, in like funds, at said office, at the rate or rates per annum and
payable on such dates as provided in the Credit Agreement.  Borrower also
promises to pay Default Interest (as defined in the Credit Agreement), on
demand, on the terms and conditions set forth in the Credit Agreement.  In
addition, should legal action or an attorney-at-law be utilized to collect any
amount due hereunder, Borrower further promises to pay all costs of collection,
including the reasonable attorneys’ fees of Lender.

All borrowings evidenced by this Construction and Term Loan Note and all
payments and prepayments of the principal hereof and the date thereof shall be
recorded by Lender in its internal records; provided, that the failure of Lender
to make such a notation or any error in such notation will not affect the
obligations of Borrower to make the payments of principal and interest in
accordance with the terms of this Construction and Term Loan Note and the Credit
Agreement.

This Construction and Term Loan Note is issued in connection with, and is
entitled to the benefits of, the Credit Agreement which, among other things,
contains provisions for the acceleration of the maturity hereof upon the
happening of certain events, all upon the terms and conditions therein
specified.

THIS CONSTRUCTION AND TERM LOAN NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NORTH DAKOTA AND ANY APPLICABLE LAWS OF THE
UNITED STATES OF AMERICA.

ABE SOUTH DAKOTA, LLC

 

By:/s/ Richard R. Peterson

Name:  Richard R. Peterson

Title:    President and Chief Executive Officer

 

A-1

 

DMNORTH #6395605 v2

DMNORTH #6395605 v5

--------------------------------------------------------------------------------

 

EXHIBIT b

Form of
Draw Request

[Date]

AgCountry Farm Credit Services, PCA

Post Office Box 6020

1900 44th Street South

Fargo, North Dakota 58108 

Attention:  Jessica Bernstien

 

Dear Sir:

Reference is made to the Master Credit Agreement dated December 29, 2015, and
the Fourth Supplement thereto dated as of March [  ], 2018 (as amended,
restated, supplemented or otherwise modified from time to time and in effect on
the date hereof, the “Credit Agreement”), between the undersigned as Borrower,
and AgCountry Farm Credit Services, PCA as Lender.  Terms defined in the Credit
Agreement are used herein with the same meanings.  This notice constitutes a
Draw Request, and Borrower hereby requests an Advance under the Credit
Agreement, and in that connection Borrower specifies the following information
with respect to the Construction Borrowing requested hereby:

(A)Principal amount of the requested Advance1: ___________________

(B)Date of the requested Advance (which is a Business Day) ____________

Attached hereto are each of the documents requested by Lender in support of
satisfaction of the requirements specified in the Credit Agreement.

The Borrower hereby represents and warrants that the conditions for an Advance
specified in the Credit Agreement have been satisfied.

Very truly yours,

ABE SOUTH DAKOTA, LLC

By:

Name:

Title:

 

 

 

1 

Not less than $100,000.

B-1

 

DMNORTH #6395605 v2

DMNORTH #6395605 v5

--------------------------------------------------------------------------------

 

EXHIBIT C

Form of

Interest Election

 

[date]

 

AgCountry Farm Credit Services, PCA

Post Office Box 6020

1900 44th Street South

Fargo, North Dakota 58108 

Attention:  Jessica Bernstien

 

Dear Sir:

 

Reference is made to the Master Credit Agreement dated December 29, 2015, and
the Fourth Supplement thereto dated as of March [  ], 2018 (as amended,
restated, supplemented or otherwise modified from time to time and in effect on
the date hereof, the “Credit Agreement”), between the undersigned, as Borrower,
and AgCountry Farm Credit Services, PCA, as Lender.  Terms defined in the Credit
Agreement are used herein with the same meanings.  This notice constitutes an
Interest Election pursuant to Section 9 of the Fourth Supplement to the Master
Credit Agreement, and Borrower hereby elects the [_________________________
Rate] for application to $_______________1 in principal amount now outstanding
under the Construction and Term Loan, and in that connection Borrower specifies
the following information with respect to the amount to be converted or
continued as requested hereby:

 

The effective date of election (which is a Business Day):.2

 

Very truly yours,

 

ABE SOUTH DAKOTA, LLC

 

 

By:

Name

Title:

 

 

 

 

1 Not less than $5,000,000 and in additional $1,000,000 increments in the case
of the Fixed Rate.



2 At least 5 Business Days following the date hereof.



C-1

DMNORTH #6395605 v2

DMNORTH #6395605 v5

--------------------------------------------------------------------------------

 

EXHIBIT D

OPINION REQUIREMENTS

1.Borrower (a) is a limited liability company validly existing and in good
standing under the laws of the jurisdiction of its organization, and (b) has the
limited liability company power and authority and the legal right to own and
operate its property and to conduct its business.

2.Borrower has the limited liability company power and authority to execute,
deliver and perform the Loan Documents to which it is a party and has taken all
necessary limited liability company action to authorize the execution, delivery
and performance of the Loan Documents to which it is a party.

3.No consent, approval or authorization of, or registration or filing with the
government of the United States or the State of Minnesota or any department,
commission or agency thereof is required in connection with the execution,
delivery or performance by Borrower of the Loan Documents, except for (i)
filings required to perfect the Borrower’s Liens in the Collateral or to release
any Liens on Collateral not permitted by the Loan Documents, and (ii) consents,
approval and filings which have been obtained or made, or which may be required
to be obtained or made after the date hereof.

4.Borrower has duly executed and delivered the Construction and Term Loan
Documents to which it is a party, and the Loan Documents (as amended by the
Construction and Term Loan Documents) constitute valid and binding obligations
of Borrower enforceable against it in accordance with their respective terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity.

5.The execution, delivery and performance by Borrower of the Construction and
Term Loan Documents to which it is a party will not (a) violate the certificate
of formation or limited liability company agreement of Borrower in effect at the
Closing, (b) violate any Federal or Minnesota law applicable to Borrower, (c)
insofar as known to us, violate any order or determination of an arbitrator or a
court or other Governmental Authority that names Borrower and is specifically
directed to Borrower or its property, (d) insofar as known to us, cause a breach
or default under any contractual obligation of Borrower under the Material
Contracts listed on Schedule 3.16, or (e) result in the creation or imposition
of any Lien on any of the property or revenues of Borrower other than Liens in
favor of the Borrower under the Loan Documents.

6.To our knowledge, no litigation, investigation or proceeding of or before any
Governmental Authority is pending or threatened by or against Borrower, or
against any of its properties or revenues, existing or future (a) with respect
to any Loan Document (as amended by the Construction and Term Loan Documents) or
any of the transactions contemplated thereby, or (b) which, if adversely
determined, would reasonably be expected to have a Material Adverse Effect.

D-1

DMNORTH #6395605 v2

DMNORTH #6395605 v5